  Case 2:20-cr-00578-JMV Document 53 Filed 08/16/21 Page 1 of 2 PageID: 140




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,
  - vs -                                                Criminal No. 20-578 (JMV)
 JEFFREY ANDREWS,
 CHAD BEENE,                                          AMENDED SCHEDULING
 ADAM BROSIUS, and                                    ORDER
 ROBERT SCHNEIDERMAN,

                           Defendants.


        Pending before the Court is a motion filed by Defendants Chad Beene, Jeffrey Andrews,

Adam Brosius and Robert Schneiderman for the continuance of the trial setting to which all Co-

Defendants pending trial, as well as the government, are unopposed. In accordance with 18 USC

§ 3161, the basis for the continuance is the finding that the ends of justice served in granting such

continuance outweigh the best interests of the public and the Defendants in a speedy trial.

        The Court finds that, pursuant to 18 USC § 3161, a failure to grant continuance in this case

would deny counsel for the Defendants the reasonable time necessary for effective preparation

taking into account the exercise of due diligence and would thereby result in a miscarriage of

justice for the Defendants.

        The Defendants recite that there has been inadequate time to sufficiently prepare for trial.

Denial of the reasonable time necessary for effective trial preparation is expressly enunciated in

18 USC § 3161 as a factor in determining that a continuance in the ends of justice would outweigh

the public’s interest in a speedy trial.

        IT IS HEREBY ORDERED that the Defendants’ Motion for Continuance is GRANTED.

A period of excludable delay shall commence from August 13, 2021, pursuant to 18 USC § 3161,

and end upon the start of trial.
  Case 2:20-cr-00578-JMV Document 53 Filed 08/16/21 Page 2 of 2 PageID: 141




Defense Pretrial Motions shall be filed on or before October 12, 2021;

Government opposition shall be filed on or before October 26, 2021;

Defense replies shall be filed on or before November 9, 2021;

Oral argument on the motions will be held on November 18, 2021 at 10:30

AM.
      SIGNED on this the 16th day of August, 2021.




                                              ______________________________________
                                              ____
                                                _______
                                                     ______________________________
                                                                                 _
                                              Johnn Michael Vazquez, U.S.D.J.
                                                                     U.S.
                                                                       S..D.
                                                                       S  D JJ..




                                           PAGE 2 OF 2
